Citation Nr: 0635783	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-43 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to direct service connection for a sleep 
disorder.

4.  Entitlement to service connection for a sleep disorder as 
secondary to depression and/or PTSD.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2005 rating decisions 
of the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for PTSD, and 
entitlement to service connection for a sleep disorder as 
secondary to depression and/or PTSD, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  Depressive disorder was initially diagnosed years after 
service, and has not been shown by competent clinical 
evidence to be related to active service.

2.  The competent evidence of record does not demonstrate 
that the veteran's current sleep disorder is causally related 
to his active service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2003 and January 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant. These letters, 
which were issued prior to the initial AOJ decisions, 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any additional evidence in his possession pertaining to the 
claims.  The Board observes that the aforementioned letters 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, and private and VA treatment records. Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Legal Analysis

1.  Psychiatric Disability Other Than PTSD

In this case, the veteran asserts that service connection is 
warranted for a psychiatric disability, to include 
depression.  As noted above, in order to establish service 
connection on a direct basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and an 
in-service injury or disease.  The Board acknowledges that 
the veteran does have a current diagnosis of depressive 
disorder.  In this regard, a September 2003 VA treatment 
record reflects that the veteran had a positive depression 
screen.  Further, in January 2004, a VA staff psychiatrist 
diagnosed the veteran with depressive disorder, not otherwise 
specified.  The record further demonstrates that since June 
2003, the veteran has sought outpatient treatment, for among 
other things, depression, at the Shreveport Vet Center.  
However, it is significant to point out that the veteran's 
contemporaneous service medical records do not indicate that 
he ever complained of, or was treated for, a psychiatric 
disability in service.  Indeed, an examiner on the veteran's 
June 1968 separation examination reported that the veteran 
was psychiatrically normal.  Further, on the corresponding 
report of medical history, the veteran also denied a history 
of depression or excessive worry or nervous trouble.  
Moreover, it is significant to point out that the evidence of 
record establishes that the veteran was not first clinically 
diagnosed with, and treated for, a psychiatric disability 
until 2003, some 30 years after his discharge from service.  
The Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, there is no 
competent clinical evidence of record that establishes that 
the veteran's current depression is etiologically related to 
any incident of service.  

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that a psychosis was demonstrated within one 
year of separation from service or that the veteran, in fact, 
has a current psychosis.  Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for a psychiatric disability, on a presumptive basis.

Despite the veteran's assertions, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the Board finds that the 
contemporaneous service medical evidence, and post service 
medical evidence, is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a psychiatric disability, (other than PTSD), to include 
depression.

2.  Sleep Disorder.

The record demonstrates that the veteran has a current sleep 
disorder that has been diagnosed as nocturnal hypoxemia due 
to severe obstructive sleep apnea syndrome and/ or sleep 
deprivation syndrome.  However, it is significant to point 
out that the contemporaneous service medical records do not 
indicate that the veteran ever complained of, or was treated 
for, a sleep disorder in service.  Indeed, the veteran, on 
his June 1968 separation examination report, denied a history 
of frequent trouble sleeping.  Moreover, it is significant to 
point out that the evidence of record establishes that the 
veteran was not first clinically diagnosed with, and treated 
for a sleep disorder until 2001, some 30 years after his 
discharge from service.  The Board notes that such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, there is no competent clinical evidence of 
record that establishes that the veteran's current sleep 
disorder disability is etiologically related to any incident 
of service.  

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran's current sleep 
disorder disability is related to the veteran's active 
military service.  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for direct service connection for a sleep 
disorder.


ORDER

Entitlement to service connection for psychiatric disability, 
other than PTSD, is denied.

Entitlement to direct service connection for a sleep disorder 
is denied.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  In this case, the veteran does not contend that he 
served in Vietnam or that his stressors are combat related.  
In this regard, the veteran reported that he went AWOL to 
care for his mother prior to his unit's departure for 
Vietnam.  His service personnel records indeed demonstrate 
that the veteran was AWOL from March 1967 to September 1967.  
According to the veteran, his first stressor began when he 
returned to the military and was sent to Ft. Campbell 
Kentucky, where his unit members came back maimed or dead.  
He indicated that he felt guilty that he should have been 
there (presumably Vietnam) with them and that he saw their 
faces in his dreams and heard their voices calling his name 
when he was awake.  The veteran's second in-service stressor 
occurred when he witnessed an automobile accident involving a 
friend, in which the friend's head was severed and rolled in 
the street.  The Board observes that the record does not 
contain any independent evidence that corroborates his 
statements as to the occurrence of the claimed stressors.  

In view of the foregoing, the Board finds that additional 
development of the record is necessary prior to appellate 
consideration.  Further, appellate adjudication of the issue 
of entitlement to secondary service connection for a sleep 
disorder, as due to PTSD and/or depression, is deferred 
pending completion of the action requested below.  

The case is hereby remanded for the following action:

1.  Contact the veteran and request that 
he provide the names of the "eight to 
nine" members of his unit, for which he 
feels guilt, that were maimed or killed 
in Vietnam during the period he was AWOL 
from March 1967 to September 1967.  The 
veteran should also be requested to 
provide the name of his friend whose 
automobile accident he witnessed 
resulting in death by the head being 
severed while the veteran was stationed 
at Fort Campbell, Kentucky in 1968.  The 
veteran should be requested to provide as 
much detail as possible to facilitate 
verification of the event.

2.  Contact the appropriate official 
sources and request verification of the 
assignment of the veteran's unit, 
CoB9thS&TBn, 9th Inf Div, to Vietnam 
during the period from March 1967 to 
September 1967.  Also obtain verification 
of the death or maiming in Vietnam of 
members of CoB9thS&TBn, 9th Inf Div, 
during the period from March 1967 to 
September 1967, including as identified 
by the veteran in response to the above 
request.  Additionally obtain 
verification of the death of the 
individual, identified by the veteran in 
response to the above request, as having 
been killed in an automobile accident 
while the veteran was stationed at Fort 
Campbell, Kentucky in 1968.

3.  Following completion of the above, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


